People v Henry P.-M. (2021 NY Slip Op 04499)





People v Henry P.-M.


2021 NY Slip Op 04499


Decided on July 21, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 21, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2019-02416
2019-02417
(Ind. Nos. 8490/17, 107/18)

[*1]The People of the State of New York, respondent,
vHenry P.-M. (Anonymous), appellant. 


Paul Skip Laisure, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel; Marielle Burnett on the brief), for respondent.

DECISION & ORDER
Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Dineen Riviezzo, J.), rendered January 7, 2019, adjudicating him a youthful offender, upon his plea of guilty to robbery in the second degree under Indictment No. 8490/17, and imposing sentence, and (2) a judgment of the same court rendered January 7, 2019, adjudicating him a youthful offender, upon his plea of guilty to attempted robbery in the first degree under Indictment No. 107/18, and imposing sentence.
ORDERED that the judgments are modified, on the law and as a matter of discretion in the interest of justice, by vacating so much of the sentences as imposed mandatory surcharges and fees; as so modified, the judgments are affirmed.
As consented to by the People, we modify the judgments by vacating the surcharges and fees imposed on the defendant at sentencing (see People v Dyshawn B., ___ AD3d ___ [decided herewith]; see also People v Johnson, 193 AD3d 1076; People v Chirinos, 190 AD3d 434, 435).
RIVERA, J.P., HINDS-RADIX, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court